DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 82 is objected to because of the following informalities:  It refers to “the back of a wearer’s hand” in lines 2-3.  It appears that this element might have implicit antecedent basis due to the nature of the item (a glove), however, for clarity, it is suggested that applicant amend this term to recite “a back of a wearer’s hand” as this is the first recitation of a back of a wearer’s hand.  Appropriate correction is required.
Claim 83 is objected to because of the following informalities:  It refers to “the back of a wearer’s hand” in lines 2-3.  It appears that this element might have implicit antecedent basis due to the nature of the item (a glove), however, for clarity, it is suggested that applicant amend this term to recite “a back of a wearer’s hand” as this is the first recitation of a back of a wearer’s hand.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 75-79 and 81-93 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashworth (US 20120227158 A1) and Hofmann (US 20070000017 A1).

As to claim 75, Ashworth discloses a method of manufacturing a protective glove comprising (see paragraphs 0020-0054): 
providing a first material having a first level of protection (i.e., the level of protection provided by fabric or leather, see paragraph 0037); 
arranging the first material in a mold (see paragraph 0047, disclosing “To apply injection-molded components to a liner, the liner is positioned on a former. The former is typically a steel mold of a hand, although the mold may comprise any suitable material, such as aluminum, ceramics, plastics (acrylics, epoxies, or urethanes, high-melting temperatures resins, and the like), wood, or the like. If the liner is an elastomeric liner, the former may be used to first make an elastomeric liner via a well-known latex dipping process. Once the liner is cured, it is not stripped from the former before the liner and former are used in the injection molding process. For fabric liners, the liner is positioned on the former. In some embodiments, the fabric liner may be dipped in an elastomeric material (e.g., natural or synthetic latex). After curing, the fabric liner while positioned on the former is adorned with injection-molded components as discussed above.”); 
providing a second material having a second level of protection, the second level of protection being greater than the first level of protection (see, for example, paragraph 0022, disclosing “To enhance usefulness, such as for gripping, tactility, flexibility, dexterity, impact-resistance, abrasion-resistance, as well as for comfort, the injection-molded components may be contoured to provide additional application specific functionality as described below”); 
introducing the second material into the mold; wherein introducing the second material into the mold forms at least one joint along an edge of the first material, wherein the second material at least partially forms a part of the glove that does not include the first material (see paragraph 0048, disclosing “The former supporting the liner is encased in a mold, as is known in the injection molding industry, having an internal formed surface that inversely matches the positioning and contour of the components. By using injection molding, the components can be positioned at any location on the glove liner. Thermoplastic is injected under pressure into the mold surrounding the liner such that the thermoplastic fills the voids between the liner and the surface of the mold. Upon curing (cooling) the thermoplastic, the mold is opened and the former, with the liner now adorned with in injection-molded complements, is removed from the mold. The glove can now be stripped from the former and the former reused. Typical molds may comprise two mold halves or more, and further include slides, cams, cam fingers, and the like to provide molded features within the injection molded components of the gloves, such as undercuts, cantilevers, threads, and similar profiles, textures, and the like, which would otherwise be difficult to eject from the mold without damaging the molded features. Additionally, the former itself can form a portion of the mold.”), and 
wherein a resulting level of protection against noxious agents for the glove is relatively greater in the part of the glove that does not include the first material compared to a part of the glove where the second material does not overlay the first material (the injection molded components have different properties relative to the fabric liner and thus Ashworth reads on this limitation).
Ashworth does not disclose that the protective glove is “a CBRN protective glove”. Ashworth also does not disclose that the levels of protections are “against noxious agents” or the full limitation of “introducing the second material into the mold such that it overlays some, but not all, of the first material”
However, Hofmann discloses and makes obvious that the protective glove is “a CBRN protective glove”, and thus that the levels of protections are “against noxious agents”.  See paragraph 0008, disclosing that “The present invention therefore has for its object to provide a glove which at least partially avoids or at least ameliorates the above described disadvantages of the prior art. More particularly, a glove is to be provided that combines a high protective function against poisons or noxiants with good breathability. A particular objective is that concentrated poisons or noxiants as present for example in highly concentrated liquids, aerosols and the like cannot come into contact with the hand or the skin of the hand. A particular objective here is to avoid such toxic substances coming into contact with the hand's inner surface or the gripping area of the hand when the hand comes into contact or grips and/or holds for example contaminated objects or surfaces.”  See also paragraph 0024, disclosing “Finally, for the purposes of the present invention, the term "poisonous and/or noxiant agents" is to be understood as meaning substances which have toxic properties and which can lead to health defects or serious physical noxae when absorbed by the skin or when they come into contact therewith. Examples include chemical warfare agents, for example the vesicatory mustard gas Yellow Cross (Hd) and the nerve gas sarin. But poisonous and noxiant agents for the purposes of the present invention also include radioactive, biological and chemical substances having toxic potential (for example NBC warfare agents), but also toxic substances as generated in industrial manufacturing facilities for example or substances which are generated in uncontrolled fashion in fires and environmental catastrophes for example. The poisonous and noxiant agents may be present in solid, liquid and/or gaseous form, for example as an aerosol or the like.”  
Additionally, Hofmann makes obvious the full limitation of “introducing the second material into the mold such that it overlays some, but not all, of the first material”.  See paragraph 0037, disclosing “FIGS. 1A to 3B further show, the present invention's glove 1 comprises two mutually connected glove sections 2, 3 which are constructed of different materials. The first glove section 2 is formed of a polymer-based material which is at least essentially impervious to chemical poisonous and/or warfare agents or at least retards their passage and is at least essentially gas and water impervious and generally also water vapor impervious. The second glove section 3 is formed of a textile sheetlike filtering material which prevents or at least retards the passage of poisonous and/or noxiant agents and is at least essentially gas and/or water vapor pervious.”  Paragraph 0038 teaches that “Thus, the first glove section 2 of the present invention's glove 1 is arranged at the front end of the glove 1, preferably on the front or inside surface of the present invention's glove 1. More accurately, the first glove section 2 extends in the worn state at least essentially completely over the hand's inside surface and the inside surfaces of the fingers. But this is not mandatory, and it is similarly possible to cover only certain regions of the hand's inner surface and of the inner surface of the fingers, for example those of the index finger and of the thumb, with the first glove section 2.”  Hofmann teaches that this arrangement of different sections is beneficial, teaching in paragraph 0045 that “The gas and water vapor perviousness of the second glove section 3 ensures that the present invention's glove 1 altogether offers a very high wear comfort while at the same providing high protection to poisonous or warfare agents. The protective effect is not significantly impaired, since the second glove section 3, being constructed as a textile sheetlike filtering material, likewise prevents or at least retards the passage of poisonous or noxiant agents, so that the less endangered region of the hand, in particular the back of the hand, likewise enjoys effective protection against poisonous and noxiant agents, in particular when these are present in lower concentrations or in gaseous form.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the protective glove is “a CBRN protective glove”, that the levels of protections are “against noxious agents” and utilizing the full limitation of “introducing the second material into the mold such that it overlays some, but not all, of the first material” as taught by Hofmann in order to achieve a glove that offers a very high wear comfort while at the same providing high protection to poisonous or warfare agents.

As to claim 76, Ashworth discloses that the mold includes an inner hand-shaped mold and an outer glove-shaped mold.  See paragraph 0047, disclosing “To apply injection-molded components to a liner, the liner is positioned on a former. The former is typically a steel mold of a hand, although the mold may comprise any suitable material, such as aluminum, ceramics, plastics (acrylics, epoxies, or urethanes, high-melting temperatures resins, and the like), wood, or the like.” and paragraph 0048, disclosing that “Typical molds may comprise two mold halves or more, and further include slides, cams, cam fingers, and the like to provide molded features within the injection molded components of the gloves, such as undercuts, cantilevers, threads, and similar profiles, textures, and the like, which would otherwise be difficult to eject from the mold without damaging the molded features.”

As to claim 77, Ashworth discloses that the first material is a fabric material and the second material is a membranous material.  See paragraph 0021, disclosing “a glove 100 having a fabric (e.g., knitted or sewn) liner 102 and at least one injection molded component 104.”  See also paragraph 0037, disclosing “a glove 400 having a non-injection molded component 406 affixed to a liner 402 via an injection molded component 404.”

As to claim 78, Ashworth discloses that the fabric material is included in a laminate structure.  See paragraph 0037, disclosing “This technique is useful in promoting adhesion in situations where components may not be readily attached to the fabric of the liner due to the material used in the liner or the type of knit that is used to make the liner.”

As to claim 79, Ashworth discloses that the first material includes active particles.  See paragraph 0023, disclosing “For example, particles 212 may be added to the elastomeric material of the component 200 to facilitate abrasion resistance, surface grip, antimicrobial properties, enhanced anti-vibration characteristics, enhanced impact characteristics, and/or enhanced visibility.”
Ashworth does not disclose that the active particles are configured to adsorb a noxious agent.
However, Hofmann discloses.  See paragraph 0057, disclosing “The second glove section 3 or the textile sheetlike filtering material of the second glove section 3 may comprise an adsorbent for chemical poisons, in particular an adsorbent based on activated carbon, preferably in the form of particles of activated carbon and/or fibers of activated carbon. The adsorbent is preferably secured to the textile fabric, in particular as defined above, in particular by adhering. The securement or fixing of the adsorbent for poisonous or noxiant agents, preferably to the textile fabric, is effected in a manner known per se to one skilled in the art, for example by continuous or preferably discontinuous application of an adhesive to the textile fabric, the material adsorbing poisonous or noxiant agents subsequently being fixed to the textile fabric by means of the adhesive.”  See also paragraphs 0057-0065 for further detail.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the active particles are configured to adsorb a noxious agent as taught by Hofmann in order to achieve a glove that offers a very high wear comfort while at the same providing high protection to poisonous or warfare agents.

As to claim 81, Ashworth discloses and/or makes obvious that the edge of the first material includes anchoring points to enhance the strength of the joint.  See also paragraph 0013, disclosing “FIG. 4 depicts a palm view of a glove utilizing an injection molded component to anchor another element to the glove in accordance with one embodiment of the present invention;”  See paragraph 0037, disclosing “In one embodiment of the invention, the injection molded component 404 forms an anchoring substrate upon which the non-injection molded component 406 can be adhered or otherwise affixed.”

As to claim 82, Ashworth discloses that a portion of the first material that is not overlaid by the second material is disposed on at least one of a back portion configured to cover the back of a wearer's hand, a finger portion configured to receive fingers of a wearer's hand, and a thumb portion configured to receive a thumb of a wearer's hand.  See paragraph 0022, disclosing “By leaving the back of the glove uncoated with any elastomeric material, the glove is breathable and flexible. Workers and all other glove wearers, including construction, industrial workers, and other laborers may find such a glove useful in protecting their hands as well as for comfort.”  See also paragraph 0036, disclosing “Such open regions may be applied to various flex points such as knuckles, joints, and the back of the hand. In other embodiments of the invention, fingertips may also be exposed to promote tactile sensitivity.”

As to claim 83, Ashworth discloses that a portion of the first material that is overlaid by the second material is disposed on at least one of a back portion configured to cover the back of a wearer's hand, a finger portion configured to receive fingers of a wearer's hand, and a thumb portion configured to receive a thumb of a wearer's hand.  See paragraph 0022, disclosing “The at least one injection molded component 104 comprises, for example, a back of the thumb component 106 and a thumb crotch component 108 (located between the thumb and index finger portions 110, 112). In this embodiment, the component 106 protects the thumb from impact using a resilient material such as flexible thermoplastic.”  See also paragraph 0031, disclosing “The glove 100 may comprise injection-molded components 104 that are located on, for example, the fingertips of fingers 112, 114, 116, and 118; specifically, as components 208, 206, 204, or 202.”

As to claim 84, Ashworth and Hoffman as combined does not disclose that a plurality of portions of the first material are not overlaid by the second material, and each of the portions of the first material are surrounded by the second material.
However, Ashworth does teach in paragraph 0048 that “By using injection molding, the components can be positioned at any location on the glove liner.”  Ashworth, claim 1, recites that “A glove comprising a liner adorned with at least one injection molded component where a position, composition, and contour of the injection molded component provides characteristics for a specific application for the glove.”  Additionally, rearrangement of parts is obvious.  MPEP 2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a plurality of portions of the first material are not overlaid by the second material, and each of the portions of the first material are surrounded by the second material as an obvious rearrangement of parts in order to provides characteristics for a specific application for the glove as taught by Ashworth.

As to claim 85, Ashworth discloses that mold provides different thicknesses of the second material at selected locations of the glove.  See paragraph 0027, disclosing “Different thicknesses and different topographies of the injection molded components are also contemplated herein for any embodiment in accordance with the invention, such as ranging between approximately 0.020 to 0.200 of an inch, which are designed for application-specific purposes. Any one injection molded component may have a variable thickness or for embodiments having more than one injection molded component, even where one component has a non-variable thickness, other components may have different thicknesses.”

As to claim 86, Ashworth discloses that an end portion of a fingertip part of the glove is thicker than an adjacent portion of the fingertip part.  See paragraph 0031, disclosing “The glove 100 may comprise injection-molded components 104 that are located on, for example, the fingertips of fingers 112, 114, 116, and 118; specifically, as components 208, 206, 204, or 202. These fingertip components may provide protection, such as impact and tactile enhancement, enhanced grip, and the like. Furthermore, the fingertip components may comprise a conductive material (either coating or mixed with the elastomeric material) to enable a user to operate a touchscreen without removing the glove 100.”  See paragraph 0032, disclosing “If the glove 100 is used as a military glove, the index finger portion 112 may comprise a zonal contoured index finger component 210 whereby the fingertip region may be thinner than other portions of the component 210 to facilitate easy movement and tactile sensitivity, for example, for a trigger finger.”

As to claim 87, Ashworth discloses that the second material is injected into the mold.  See paragraph 0087, disclosing “By using injection molding, the components can be positioned at any location on the glove liner.”

As to claim 88, Ashworth discloses a method of manufacturing an article of protective apparel comprising (see paragraphs 0020-0054): 
providing a first material having a first level of protection (i.e., the level of protection provided by fabric or leather, see paragraph 0037); 
arranging the first material in a mold (see paragraph 0047, disclosing “To apply injection-molded components to a liner, the liner is positioned on a former. The former is typically a steel mold of a hand, although the mold may comprise any suitable material, such as aluminum, ceramics, plastics (acrylics, epoxies, or urethanes, high-melting temperatures resins, and the like), wood, or the like. If the liner is an elastomeric liner, the former may be used to first make an elastomeric liner via a well-known latex dipping process. Once the liner is cured, it is not stripped from the former before the liner and former are used in the injection molding process. For fabric liners, the liner is positioned on the former. In some embodiments, the fabric liner may be dipped in an elastomeric material (e.g., natural or synthetic latex). After curing, the fabric liner while positioned on the former is adorned with injection-molded components as discussed above.”); 
providing a second material having a second level of protection, the second level of protection being greater than the first level of protection (see, for example, paragraph 0022, disclosing “To enhance usefulness, such as for gripping, tactility, flexibility, dexterity, impact-resistance, abrasion-resistance, as well as for comfort, the injection-molded components may be contoured to provide additional application specific functionality as described below”); 
introducing the second material into the mold; wherein introducing the second material into the mold forms at least one joint along an edge of the first material, wherein the second material at least partially forms a part of the article that does not include the first material (see paragraph 0048, disclosing “The former supporting the liner is encased in a mold, as is known in the injection molding industry, having an internal formed surface that inversely matches the positioning and contour of the components. By using injection molding, the components can be positioned at any location on the glove liner. Thermoplastic is injected under pressure into the mold surrounding the liner such that the thermoplastic fills the voids between the liner and the surface of the mold. Upon curing (cooling) the thermoplastic, the mold is opened and the former, with the liner now adorned with in injection-molded complements, is removed from the mold. The glove can now be stripped from the former and the former reused. Typical molds may comprise two mold halves or more, and further include slides, cams, cam fingers, and the like to provide molded features within the injection molded components of the gloves, such as undercuts, cantilevers, threads, and similar profiles, textures, and the like, which would otherwise be difficult to eject from the mold without damaging the molded features. Additionally, the former itself can form a portion of the mold.”), and 
wherein a resulting level of protection for the article is relatively greater in the part of the article that does not include the first material compared to a part of the article where the second material does not overlay the first material (the injection molded components have different properties relative to the fabric liner and thus Ashworth reads on this limitation).
Ashworth does not disclose that the protective apparel is “a CBRN protective apparel”. Ashworth also does not disclose that the levels of protections are “against noxious agents” or the full limitation of “introducing the second material into the mold such that it overlays some, but not all, of the first material”
However, Hofmann discloses and makes obvious that the protective apparel is “a CBRN protective apparel”, and thus that the levels of protections are “against noxious agents”.  See paragraph 0008, disclosing that “The present invention therefore has for its object to provide a glove which at least partially avoids or at least ameliorates the above described disadvantages of the prior art. More particularly, a glove is to be provided that combines a high protective function against poisons or noxiants with good breathability. A particular objective is that concentrated poisons or noxiants as present for example in highly concentrated liquids, aerosols and the like cannot come into contact with the hand or the skin of the hand. A particular objective here is to avoid such toxic substances coming into contact with the hand's inner surface or the gripping area of the hand when the hand comes into contact or grips and/or holds for example contaminated objects or surfaces.”  See also paragraph 0024, disclosing “Finally, for the purposes of the present invention, the term "poisonous and/or noxiant agents" is to be understood as meaning substances which have toxic properties and which can lead to health defects or serious physical noxae when absorbed by the skin or when they come into contact therewith. Examples include chemical warfare agents, for example the vesicatory mustard gas Yellow Cross (Hd) and the nerve gas sarin. But poisonous and noxiant agents for the purposes of the present invention also include radioactive, biological and chemical substances having toxic potential (for example NBC warfare agents), but also toxic substances as generated in industrial manufacturing facilities for example or substances which are generated in uncontrolled fashion in fires and environmental catastrophes for example. The poisonous and noxiant agents may be present in solid, liquid and/or gaseous form, for example as an aerosol or the like.”  
Additionally, Hofmann makes obvious the full limitation of “introducing the second material into the mold such that it overlays some, but not all, of the first material”.  See paragraph 0037, disclosing “FIGS. 1A to 3B further show, the present invention's glove 1 comprises two mutually connected glove sections 2, 3 which are constructed of different materials. The first glove section 2 is formed of a polymer-based material which is at least essentially impervious to chemical poisonous and/or warfare agents or at least retards their passage and is at least essentially gas and water impervious and generally also water vapor impervious. The second glove section 3 is formed of a textile sheetlike filtering material which prevents or at least retards the passage of poisonous and/or noxiant agents and is at least essentially gas and/or water vapor pervious.”  Paragraph 0038 teaches that “Thus, the first glove section 2 of the present invention's glove 1 is arranged at the front end of the glove 1, preferably on the front or inside surface of the present invention's glove 1. More accurately, the first glove section 2 extends in the worn state at least essentially completely over the hand's inside surface and the inside surfaces of the fingers. But this is not mandatory, and it is similarly possible to cover only certain regions of the hand's inner surface and of the inner surface of the fingers, for example those of the index finger and of the thumb, with the first glove section 2.”  Hofmann teaches that this arrangement of different sections is beneficial, teaching in paragraph 0045 that “The gas and water vapor perviousness of the second glove section 3 ensures that the present invention's glove 1 altogether offers a very high wear comfort while at the same providing high protection to poisonous or warfare agents. The protective effect is not significantly impaired, since the second glove section 3, being constructed as a textile sheetlike filtering material, likewise prevents or at least retards the passage of poisonous or noxiant agents, so that the less endangered region of the hand, in particular the back of the hand, likewise enjoys effective protection against poisonous and noxiant agents, in particular when these are present in lower concentrations or in gaseous form.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the protective apparel is “a CBRN protective apparel”, that the levels of protections are “against noxious agents” and utilizing the full limitation of “introducing the second material into the mold such that it overlays some, but not all, of the first material” as taught by Hofmann in order to achieve an apparel (such as a glove) that offers a very high wear comfort while at the same providing high protection to poisonous or warfare agents.

As to claim 89, Ashworth discloses that the first material is a fabric material and the second material is a membranous material.  See paragraph 0021, disclosing “a glove 100 having a fabric (e.g., knitted or sewn) liner 102 and at least one injection molded component 104.”  See also paragraph 0037, disclosing “a glove 400 having a non-injection molded component 406 affixed to a liner 402 via an injection molded component 404.”

As to claim 90, Ashworth discloses that the first material includes active particles.  See paragraph 0023, disclosing “For example, particles 212 may be added to the elastomeric material of the component 200 to facilitate abrasion resistance, surface grip, antimicrobial properties, enhanced anti-vibration characteristics, enhanced impact characteristics, and/or enhanced visibility.”
Ashworth does not disclose that the active particles are configured to adsorb a noxious agent.
However, Hofmann discloses.  See paragraph 0057, disclosing “The second glove section 3 or the textile sheetlike filtering material of the second glove section 3 may comprise an adsorbent for chemical poisons, in particular an adsorbent based on activated carbon, preferably in the form of particles of activated carbon and/or fibers of activated carbon. The adsorbent is preferably secured to the textile fabric, in particular as defined above, in particular by adhering. The securement or fixing of the adsorbent for poisonous or noxiant agents, preferably to the textile fabric, is effected in a manner known per se to one skilled in the art, for example by continuous or preferably discontinuous application of an adhesive to the textile fabric, the material adsorbing poisonous or noxiant agents subsequently being fixed to the textile fabric by means of the adhesive.”  See also paragraphs 0057-0065 for further detail.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the active particles are configured to adsorb a noxious agent as taught by Hofmann in order to achieve a glove that offers a very high wear comfort while at the same providing high protection to poisonous or warfare agents.

As to claim 91, Ashworth and Hoffman as combined does not disclose that a plurality of portions of the first material are not overlaid by the second material, and each of the portions of the first material are surrounded by the second material.
However, Ashworth does teach in paragraph 0048 that “By using injection molding, the components can be positioned at any location on the glove liner.”  Ashworth, claim 1, recites that “A glove comprising a liner adorned with at least one injection molded component where a position, composition, and contour of the injection molded component provides characteristics for a specific application for the glove.” Additionally, rearrangement of parts is obvious.  MPEP 2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a plurality of portions of the first material are not overlaid by the second material, and each of the portions of the first material are surrounded by the second material as an obvious rearrangement of parts in order to provides characteristics for a specific application for the glove as taught by Ashworth.

As to claim 92, Ashworth discloses that mold provides different thicknesses of the second material at selected locations of the glove.  See paragraph 0027, disclosing “Different thicknesses and different topographies of the injection molded components are also contemplated herein for any embodiment in accordance with the invention, such as ranging between approximately 0.020 to 0.200 of an inch, which are designed for application-specific purposes. Any one injection molded component may have a variable thickness or for embodiments having more than one injection molded component, even where one component has a non-variable thickness, other components may have different thicknesses.”

As to claim 93, Ashworth discloses that the second material is injected into the mold.  See paragraph 0087, disclosing “By using injection molding, the components can be positioned at any location on the glove liner.”

Claim 80 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashworth (US 20120227158 A1) and Hofmann (US 20070000017 A1) as applied to claim 75 above, and further in view of Steil (DE 10 2014 219827 A1).

As to claim 80, Ashworth and Hofmann as applied above does not disclose forming a noxious agent detector at least one of on or in the first material.
However, Steil discloses forming a noxious agent detector at least one of on or in the first material.  Steil discloses, in the translation, that “A top of the protective glove 8 (1) includes a first chemical sensor 2 (1) at least partially with a surface of the protective glove 8 (1) is mechanically connected, for example glued, sewn and / or printed. A bottom of the protective glove 8 (2) includes a second chemical sensor 2 (2) at least partially in a material of the protective glove 8 (2) is incorporated, for example by interweaving, gluing and / or arranged between two layers of the material.  The chemical sensors 8 (1) . 8 (2) capture the same chemical environmental conditions, resulting in failure of a chemical sensor 8 (1) . 8 (2) at least through the other chemical sensor 8 (1) . 8 (2) an environmental condition is detected, and / or different chemical environmental conditions.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform forming a noxious agent detector at least one of on or in the first material as taught by Steil such that an environmental condition is detected, and / or different chemical environmental conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK